Citation Nr: 1341134	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, reopened and denied the Veteran's claim for entitlement to service connection for a low back disability (listed as disc bulges at L3-L4, L4-L5, and L5-S1, with degenerative changes and lumbosacral strain) on a de novo basis..  

The Veteran's claims file has been rebuilt from available records.  As noted above, the November 2008 RO decision reopened and denied the Veteran's claim for entitlement to service connection for a low back disability on a de novo basis.  The RO indicated that records showed that the claim for entitlement to service connection for a low back disability had been previously denied.  The Board notes, however, there is no prior rating decision of record denying the Veteran's claim for entitlement to service connection for a low back disability.  Therefore, the Veteran's claim cannot be addressed on the basis of whether new and material evidence was received.  Accordingly, the Board will address the claim as a claim for entitlement to service connection for a low back disability as this is the most fair approach for the Veteran (because it does not require him to submit new and material evidence in order to address the merits of the service connection claim).  Additionally, no prejudice results to the Veteran because the service connection claim was considered on the merits by the agency of original jurisdiction (AOJ).  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he has a low back disability that is related to service.  He specifically maintains that he injured his low back during service while performing push-ups while carrying a heavy backpack.  The Veteran reports that he went to sick call during service for his low back injury and that he was prescribed rest, medication, and physical therapy.  He essentially indicates that he suffered a low back injury during service and that he has suffered from low back problems since service.  

The Veteran is competent to report a low back injury in service; continuous low back symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As noted above, the Veteran's claims file has been rebuilt.  He served on active duty from December 1967 to November 1969.  

The Veteran's service treatment records are essentially unavailable.  The only reports of record are a Health Record-Abstract of Service, an Immunization Record, and certificates of vaccination.  

Post-service private and VA treatment records show treatment for variously diagnosed low back problems.  

For example, a February 2008 report of a magnetic resonance imaging (MRI) study from Metropolitano Arecibo, South West Health Corp., noted that the Veteran had a history of lumbalgia with radiculitis.  The impression was straightening of the lumbar lordosis likely from muscle spasms; small diffuse posterior disc bulges at the L3-L4, L4-L5, and L5-S1 levels; and degenerative changes of the facet joints at all levels with no evidence of spinal canal stenosis.  

A February 2008 VA treatment entry related an assessment that included low back pain.  

A November 2008 VA general medical examination report noted that medical records were reviewed, but that the Veteran's claims file was not requested.  The Veteran reported that while he was on active duty in Germany in 1968, he was punished and required to perform fifty push-ups while carrying a heavy backpack.  He stated that after completing the push-ups, he had low back pain.  He reported that he went to sick call and was prescribed rest, medication, and physical therapy.  The Veteran reported that his low back pain improved a little and that he was able to tolerate the pain because he was young.  He indicated that he had continued with low back pain that was triggered by certain activities.  The Veteran stated that the pain increased with prolonged sitting, walking, bending forward, and by carrying heavy items.  He maintained that he was totally unable to run due to his low back problems.  The Veteran indicted that he treated himself over the years with ointments and with over-the-counter medication.  The examiner discussed the Veteran's medical history in some detail.  The diagnosis was discogenic disease of the lumbar spine with right thoracolumbar muscle spasms.  

The Board notes that the Veteran's claims file was not available at the time of the November 2008 VA general medical examination report.  Additionally, the examiner did not provide an opinion as to the etiology of the Veteran's diagnosed discogenic disease of the lumbar spine with right thoracolumbar muscle spasms.  Rather, he stated that he could not do so without resorting to mere speculation.

A statement from J. N. Valentin Marrero, M.D., received in May 2011, indicated that the Veteran was evaluated in his office in September 2010, October 2010, and November 2010.  Dr. Valentin Marrero reported that the Veteran had a history of back pain since June 1968 (obtained from a VA hospital medical record).  Dr. Valentin Marrero reported that the Veteran's present diagnoses included lumbosacral paravertebral myositis; "BAF L5-S1;" and a mid back abscess.  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a low back disability.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board notes that the statement from Dr. Valentin Marrero, received in May 2011, referred to a June 1968 VA hospital medical record.  The November 2008 VA general medical examination report also indicated that an April 2002 VA treatment report showed that the Veteran was diagnosed with Lumbago and was prescribed a muscle relaxant.  Further, the November 2008 RO decision indicated that there was evidence from a VA medical center that the Veteran was treated for his back in 1998.  The Board observes, however, that there are no VA treatment reports of record dated prior to February 2008.  As there are possible further treatment records, including VA treatment records, that may be pertinent to the Veteran's claim, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, the Board notes that subsequent to the issuance of the April 2010 statement of the case, additional medical evidence (including the statement from Dr. Valentin Marrero, received in May 2011) was submitted directly to the Board by the Veteran, and was never considered by the RO.  The Board observes that the Veteran has not submitted a waiver with regard to initial RO consideration of the additional medical evidence.  Thus, as the case is already being remanded for other reasons, this evidence should be considered by the AOJ on remand.  38 C.F.R. 20.1304 (2012); See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Accordingly, this issue is REMANDED for the following:  

1.  Associate copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment for low back problems, since his discharge from service, including from the Arecibo, Puerto Rico VA Outpatient Clinic and the San Juan, Puerto Rico VA Medical Center.  

2.  Contact J. N. Valentin Marrero, M.D., and request a copy of the June 1968 VA hospital medical record referred to in his statement received in May 2011.  

3.  Ask the Veteran to identify all other medical providers who have treated him for low back problems since July 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

In the event the Veteran identifies treatment by a private provider, the RO must document that it has made at least two requests to the custodian of the private records to obtain the records unless it is made evident by the first request that a second request would be futile in obtaining such records.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed low back disability.  The claims folder must be provided to and reviewed by the examiner.  The examiner must diagnose all current low back disabilities.  Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed low back disabilities are etiologically related to his period of active service.  For purposes of this examination, the examiner must assume that the Veteran did experience back pain while doing push-ups in service,  as he alleges, even though this event is not documented in the Veteran's service treatment records.  The examiner must specifically acknowledge and discuss the Veteran's reports that he suffered a low back injury during service and low back problems since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

5.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case, which takes into account all evidence submitted since the last statement of the case (including all evidence submitted directly to the Board), and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


